Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11353932 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a portable communication device comprising a flexible display accommodated in a first housing portion and a second housing portion, and a hinge structure comprising a first plate coupling portion and a second plate coupling portion, wherein the second plate coupling portion is engaged in a space formed in the first plate coupling portion when the housing is unfolded and the second plate coupling portion disengaged from the space when the housing is folded.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11360526. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a portable communication device comprising a flexible display accommodated in a first housing portion and a second housing portion; a first hinge plate; a second hinge plate; a first hinge structure comprising a first plate coupling portion and a second plate coupling portion, wherein the second plate coupling portion is engaged in a space formed in the first plate coupling portion when the housing is unfolded and the second plate coupling portion disengaged from the space when the housing is folded; a second hinge structure comprising a first member including first and second rail parts, a second member accommodated in the first rail part and a third member accommodated in the second rail part; and a third hinge structure comprising a first gear, second gear, third gear and a fourth gear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20200097051 A1).
	Re claim 12: Liu discloses a portable communication device (see fig 1), comprising: 
a housing including a first housing portion (91 in fig 1) and a second housing portion (92 in fig 1); 
a flexible display (see paragraph 3) accommodated in the first housing portion and the second housing portion; 
a first hinge plate (left rotating plate 61) coupled to the first housing portion; 
a second hinge plate (right rotating plate 62) coupled to the second housing portion; and 
a hinge coupled to the first housing portion and the second housing portion, wherein the hinge includes: 
a first hinge portion (see gear transmission mechanism in fig 3 and paragraphs 39-40) coupled to the first hinge plate (i.e., via left first frame 21 + left second frame 22+ housing 91 in fig 2) and coupled to the second hinge plate (i.e., via right first frame 21 + right second frame 22+ housing 92 in fig 2), wherein the first hinge portion includes: 
a first gear (see annotated fig 4 of Liu below) configured to be (i.e., functional language) rotated about a first axis (i.e., axis of rotation of shaft 23 on which the “first gear” is mounted) corresponding to a rotation of the first hinge plate; 
a second gear (see annotated fig 4 of Liu below) configured to be (i.e., functional language) rotated about a second axis (i.e., axis of rotation of shaft 23 on which the “second gear” is mounted) corresponding to a rotation of the second hinge plate; and 
a third gear (see annotated fig 4 of Liu below) and fourth gear (see annotated fig 4 of below) located between the first gear and the second gear; 
a second hinge portion (centered link 103+ left and right end links 101, 102 in fig 1) coupled to the first hinge plate (i.e., via connecting part 11 in fig 1 and paragraph 47) and the second hinge plate (i.e., via connecting part 12 in fig 1 and paragraph 47), wherein the second hinge portion includes: 
a first member (centered link 103 in figs 5-8) having a first rail part (guiding groove 71 for receiving guide pin 72 on left link 101; see annotated fig 5 of Liu below) and a second rail part (see annotated fig 5 of Liu below; i.e., recess formed in link 103 that receives a protrusion of link 102) formed thereon; 
a second member (left link 101 comprising guide pin 72; see annotated fig 5 of Liu below) at least partially accommodated in the first rail part (71) and configured to (i.e., functional language) rotate about a third axis (i.e., rotation axis of link 101) in a first direction (i.e., clockwise direction into the guiding groove 71) relative to the first member, the second member being coupled to the first hinge plate; and 
a third member (right link 102; see annotated fig 5 of Liu below) at least partially accommodated in the second rail part (see annotated fig 5 of Liu below; i.e., recess formed in link 103 that receives a protrusion of link 102) and configured to (i.e., functional language) rotate about a fourth axis (i.e., rotation axis of link 102) in a second direction (i.e., counter-clockwise direction out of recess formed in link 103) relative to the first member, the third member being coupled to the second hinge plate, and 
a third hinge portion (21 + 22 in fig 2) coupled (i.e., directly or indirectly) to the first hinge plate and the second hinge plate, the third hinge portion includes at least one cam-shaped structure (31 in fig 2) and at least one elastic member (33 in fig 2).

    PNG
    media_image1.png
    841
    889
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    729
    1009
    media_image2.png
    Greyscale


Re claim 13: Liu discloses the portable communication device, wherein the third gear is coupled to the first gear; and wherein the fourth gear is coupled to the third gear and the second gear (see annotated fig 4 of Liu).
Re claim 14: Liu discloses the portable communication device, further comprising: a first shaft (i.e., shaft passing through first gear; see annotated fig 4 of Liu) located in the center of the first gear and forming the first axis; and a second shaft (i.e., shaft passing through second gear; see annotated fig 4 of Liu) located in the center of the second gear and forming the second axis.
Re claim 15: Liu discloses the portable communication device, wherein the first rail part (guiding groove 71 for receiving guide pin 72 on left link 101; see annotated fig 5 of Liu) and the second rail part (see annotated fig 5 of Liu; i.e., recess formed in link 103 that receives a protrusion of link 102) are formed in a curved shape.
Re claim 16: Liu discloses the portable communication device, wherein the second member (guide pin 72 on left link 101; see annotated fig 5 of Liu) is formed in a curved shape corresponding to the first rail part, and wherein the third member (protrusion of link 102; see annotated fig 5 of Liu) is formed in a curved shape corresponding to the second rail part.
Re claim 17: Liu discloses the portable communication device, wherein when the second member is rotated in a clockwise direction, the third member is rotated in a counter- clockwise direction (see paragraph 34).
Re claim 18: Liu discloses the portable communication device, wherein
when the second member (101) is rotated in a clockwise direction, the first gear (see annotated fig 4 of Liu) is rotated in a clockwise direction, and wherein when the third member (102) is rotated in a counter-clockwise direction, the second gear (see annotated fig 4 of Liu) is rotated in a counter-clockwise direction (see paragraph 52; herein, the left support plate 91 of the flexible screen is connected with the left end link 101 of the plurality of links and the connecting parts 11, 2L0 of the left-side telescopic connection frame, and the right support plate 92 of the flexible screen is connected with the right end link 102 of the plurality of links and the connecting parts 12, 2R0 of the right-side telescopic connection frame. Hence, the rotation of left end link 101 in a clockwise direction creates clockwise rotation of support plate 91, which in turn creates clockwise rotation of left-side telescopic connection frame; and the rotation of right end link 102 in a counter-clockwise direction generates counter-clockwise rotation of support plate 92, which in turn generates counter-clockwise rotation of right-side telescopic connection frame).
Re claim 19: Liu discloses the portable communication device, wherein the first axis (i.e., axis of rotation of shaft 23 on which the “first gear” is mounted) is different from the third axis (i.e., rotation axis of link 101), and wherein the second axis (i.e., axis of rotation of shaft 23 on which the “second gear” is mounted) is different from the fourth axis (i.e., rotation axis of link 102).
Re claim 20: Liu discloses the portable communication device, wherein
the first hinge portion (see annotated fig 4 of Liu) is interlocking through the first gear, the second gear, the third gear, and the fourth gear, and wherein the second hinge portion (see annotated fig 5 of Liu) is non-interlocking.
Allowable Subject Matter
Claims 1-11 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach a
portable communication device including, along with other limitations, the second plate coupling portion configured to be, at least partially, engaged in the space between the first protruding portion and the second protruding portion if the housing is unfolded, and to be disengaged from the space if the housing is folded as set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M, TH, F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2841